            Case 1:08-cr-01241-LTS Document 217 Filed 04/24/20 Page 1 of 1



Probation Form No. 35                                  Report and Order Terminating Probation /
(1/92)                                                                       Supervised Release
                                                               Prior to Original Expiration Date

                                   UNITED STATES DISTRICT COURT
                                              for the
                                  SOUTHERN DISTRICT OF NEW YORK


         UNITED STATES OF AMERICA

                             v.                    Docket No. 01:08 CRIM 1241-02 (LTS)

                        Miguel Gomez


        On September 16, 3020, the above named was placed on supervised release for a period of
five (5) years. He has complied with the rules and regulations of supervised release and is no
longer in need of supervision. It is accordingly recommended that Miguel Gomez be discharged
from supervised release..


                                                        Respectfully submitted,


                                                  by
                                                        Robert L. Walsh
                                                        U.S. Probation Officer




                                       ORDER OF THE COURT

        Pursuant to the above report, it is ordered that the defendant is discharged from supervised
release and that the proceedings in the case be terminated.

           Date this        24th         day of            April                      , 20 20      .



                                                        /s/ Laura Taylor Swain
                                                        Honorable Laura Taylor Swain
                                                        U.S. District Judge
